Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compact Prosecution
Examiner would like to further propose a limitation discussed in Section 0064 wherein a computer downloads profiles of individuals from a remote computer to identify an individual based on the received profile. Wherein the computer is programmed to identify the individual based on the received audio data and the stored profile. The computer displays a message “not matched existing profiles” to indicate that the computer failed to identify the individual based on the stored profile data. 
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
However applicant argued that the cited references Goldman (2015/0345981) in view of Sapp (11055624)  and further in view of ------
determine a likelihood of the behavior pattern, wherein the likelihood is based on a semantic index calculated based on the word sequence spoken by the individual."
In reply, Examiner respectfully disagree with the above argument because Goldman discloses in Section 0046 determining the driving pattern using the data from the bus which includes driver’s speech utterances, Godman does not disclose determine a likelihood of the behavior pattern, wherein the likelihood is based on a semantic index calculated based on the word sequence spoken by the individual."
Sapp (US11055624) discloses determine a likelihood of the behavior pattern, wherein the likelihood is based on a semantic index (Col. 9 lines 52-55 discloses a confidence value (semantic index) used to determine behavior pattern when the confidence value meets or exceeds a threshold confidence value). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of Sapp using confidence value. The motivation is that it will show the reliability of the decision – (thus “value indicative of the pattern of behavior is reliable”-Col. 9 lines 52-55)
Goldman in view of Sapp does not disclose that the semantic index (confidence value) is based on the word sequence spoken by the individual. Hence Goldman in view of Sapp does not disclose how the semantic index (confidence value) was determined. 
Mariappan (9538007) discloses an aggregated score that refers to a deviation of a value of a feature ((pattern behavior which is extracted from an ongoing conversation-Col. 11 lines 26-29 “VOIP session”)- See Col. 12 lines 11-20- thus extract one or more features of the first conversation to determine the sentiments of the first user). It is also determined whether the aggregated score is greater than the threshold value (Col. 17 lines 45-50 “determine whether the aggregated score is greater than the threshold value) 

Applicant argues the limitation “determining a behavior pattern from the word sequence” in other words applicant argues that the combination of the reference cited fails to disclose the limitation “determining behavior patterns from the driver comments picked up by the navigation system”
In reply, Examiner respectfully disagree because Goldman (US20150345981) discloses in Section 0026, lines 7-12 “These other types of driver monitoring data include driver speech utterances, driver emotions and facial expressions, driving patterns detected from parameters on the data bus and other behavior patterns”… and in section 0046, lines 6-7 “The data bus provides data to a driving pattern analyzer which determines driving patterns from the bus data” .. Examiner’s position is that the driver’s speech utterances provided to the data bus is also provided to the driving pattern analyzer to determine the driver’s behavior pattern. 

Regarding dependent claims 5,7,15 and 17 discloses instructions to identify the behavior pattern based on identifying two individuals from the word sequence.
In reply, Examiner respectfully disagree because the combination of Goldman in view Sapp and further in view of Mariappan discloses instructions to identify the behavior pattern based on identifying two individuals from the word sequence. (Mariappan: Col. 15 lines 40-65- thus “the system may determine the speech rate of the first user and the customer 




 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (2015/0345981) in view of Sapp (US 11055624)  and further in view of Mariappan (US9538007) .
Claim 1 Goldman discloses a system, comprising:  a microphone; (Microphone 112-Section 0020, lines 9-10)  a computing device (Processor 106- Section 0021, line 7) including a processor (microprocessor-Section 0021, line 8)  and a memory, (Storage medium-Section 0021, line 9) 
 the memory storing instructions executable by the processor to identify a word sequence spoken by an individual in audio input received from the microphone;(Section 0036 discloses that the system detect comments such as “I don’t know if this thing is working” from the driver’s input comments which reads on word sequence. See NB)
(NB: word sequence read in light of the specification includes a subject, verb, adverb or a phrase of words and therefore the detected comments by the driver includes phrase of words-see page Table 1 at Page 7) 
determine a behavior pattern for the individual (Section 0026, lines 9-10- thus driving patterns detected)  from the word sequence (Section 0026-Driver monitoring data such as driver Speech utterances is used to monitor the behavior pattern of the driver - Section 0026) and report the behavior pattern to a memory (Section 0050, lines 11-13- the detected driver behavior is stored in memory for future reference).
Goldman does not disclose reporting the pattern behavior to a remote server and determine a likelihood of the behavior pattern, wherein the likelihood is based on a semantic index calculated based on the word sequence spoken by the individual; determine whether the behavior pattern is detect upon determining that the likelihood exceeds a specified semantic index threshold stored in the memory.   
 Sapp discloses reporting the pattern behavior to a remote server (Col. 3 lines 61-64- the sensor data (pattern behavior) is send to one or more server for storing and/or processing) and determine a likelihood of the behavior pattern; (Col. 9 lines 15-20- thus 90% confidence show an indicator or index of the likelihood of the behavior pattern) wherein the likelihood is based on a semantic index (Col. 9 lines 52-55 discloses a confidence value (semantic index) used to determine behavior pattern when the confidence value meets or exceeds a threshold confidence value) 
determine whether the behavior pattern is detect upon determining that the likelihood exceeds a specified threshold stored in the memory (Col. 7 lines 48-55- thus the confidence value indicating the likelihood where the confidence value meets or exceeds the threshold confidence value, (Col. 13, lines 40-50 -thus the sensor data database 340 store data indicative of a behavior of an entity)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of sending information (behavior pattern) to a remote server. The motivation is that it makes the information (behavior pattern) reliable.  
Goldman in view of Sapp does not disclose that the semantic index is calculated based on the word sequence spoken by the individual;
Mariappan discloses an aggregated score (semantic index) determined or calculated from feature of user’s conversation (word sequence) (Col. 17 lines 25-60 “aggregated the score for each of the one or more feature of the first conversation…”) where an action if the aggregated score exceeds a threshold value. (Col. 17 lines 45-50 “whether the aggregated score is greater than the threshold value”)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention as taught by Goldman in view of Sapp to include the teaching of Mariappan using showing that a score can be determined from a voice conversation. The motivation is that it will show features of the conversation. 

Claim 2: Goldman in view Sapp and further in view of Mariappan discloses wherein the instructions further including instructions to: provide the audio input as input to a machine learning program; (Goldman: Section 0053, lines 4-6- thus the adaptive guidance that reduces navigation errors while adapting to driver’s preferences  reads on the machine learning program) and receive the behavior pattern as output from the machine learning program. (Goldman: Section 0050: lines 1-3: “Data from the behavior pattern analyzer 212 are used by an adaptive guidance engine 220 to adaptively modify navigation guidance provided to the driver 104”- hence the adaptive guidance engine learns the behavior pattern of the driver and make modifications) 
Claim 3: Goldman in view Sapp and further in view of Mariappan discloses including instructions to provide at least one of a location, (Goldman: Section 0040, lines 1-5 location base services (LBS) information of the driver is detected-Section 0040) an identifier of the individual, (Mariappan: Col. 15 lines 60-65) or a time of day in the input to the machine learning program. (Sapp: Col. 14, lines 15-20- thus the entity having an entity type means knowing the pattern of the individual such as the Driver, pedestrian or cyclist at a predetermined future time)
Claim 4: Goldman in view Sapp and further in view of Mariappan discloses the instructions further including instructions to receive an update to the machine learning program from the remote server. ((Goldman: Section 0050: lines 1-3: “Data from the behavior pattern analyzer 212 are used by an adaptive guidance engine 220 to adaptively modify navigation guidance provided to the driver 104”- hence the adaptive guidance engine learns the behavior pattern of the driver and make modifications) 
Claim 5: Goldman in view Sapp and further in view of Mariappan discloses the instructions further including instructions to determine the behavior pattern from a (Mariappan: Col. 13 lines 3-5 “determine a volume or pitch”)  or a location at which the audio input was received. (Goldman: Section 0027, lines 11-12- thus the location detected by the camera where the driver’s speech is detected is used to determine driving pattern behavior of the driver-please see section 0032 drivers behavior is recorded/determined/identified). 
Claim 6: Goldman in view Sapp and further in view of Mariappan discloses the instructions further including instructions to identify the behavior pattern  based on identifying the individual from the word sequence. (Goldman: Section 0034, lines 7-11-the comment of the driver is captured by the navigation system which is used to determine the behavior pattern of the driver- please see section 0032 drivers behavior is recorded/determined/identified-Section 0044, lines 2-4- thus the individual is identified)

Claim 7: Goldman (Goldman: Section 0036, lines 3-6) in view Sapp and further in view of Mariappan discloses the instructions further including instructions to identify the behavior pattern based on identifying two individuals from the word sequence. (Mariappan: Col. 12 lines 11-20 thus sentiments of the first user and the customer care agent is determined and therefore those individuals are identified based on the word sequence from their conversation). 

Claims 8: Goldman in view Sapp and further in view of Mariappan discloses the instructions further including instructions to report the behavior pattern (Goldman: Section 0044, lines 1-5- based on the setting of the user preferences the user is identified to detect the behavior pattern of the user) via a communication network to the remote server (Sapp: Col. 9 Lines 50-54- thus the reliability of the behavior pattern is based on the confidence value meeting or exceeding the threshold confidence)  

Claim 9: Goldman in view Sapp and further in view of Mariappan discloses the instructions further including instructions to store an individual profile and identify an individual based on the received audio input and the stored profile, (Goldman: Section 0019: the objective of the navigation is to guide the driver through adaptive guidance but also to conform to a driver’s guidance preferences through the monitoring of drivers behavior where the drivers guidance preferences reads on the individual profile-See Section 0040 where user personal preferences)  wherein the profile includes at least one of an identifier, vocabulary characteristic, (Sapp: Col. 4 lines 22-25- thus entities associated with one or more characteristics of an individual reads on the profile of person) syntax characteristic, voice attributes, and audio data including an individual’s voice. (Goldman: Section 0040, lines 6-8- thus “a driver who is known”- which means the driver is identified) 
Claim 10: Goldman in view Sapp and further in view of Mariappan discloses the instructions further including instructions to determine the behavior pattern based at least in part on the individual profile. (Goldman: Section 0044, lines 1-5- based on the setting of the user preferences the user is identified to detect the behavior pattern of the user)

Claim 11: Goldman discloses a method comprising identifying a word sequence spoken by an individual in audio input received from a microphone; (Section 0036 discloses that the system detect comments such as “I don’t know if this thing is working” by the driver which is a word sequence. See NB)
(NB: word sequence read in light of the specification includes a subject, verb, adverb or a phrase of words and therefore the detected comments by the driver includes phrase of words)
 determining a behavior pattern for the individual (Section 0026, lines 9-10- thus driving patterns detected) from the word sequence (Section 0026-Driver monitoring data such as driver Speech utterances is used to monitor the behavior pattern of the driver - Section 0026)  and reporting the behavior pattern to a memory. (Section 0050, lines 11-13- the detected driver behavior is stored in memory for future reference).
Goldman does not disclose reporting the pattern behavior to a remote server and determine a likelihood of the behavior pattern; wherein the likelihood is based on a semantic index calculated based on the word sequence spoken by the individual; determine whether the behavior pattern is detect upon determining that the likelihood exceeds a specified threshold stored in the memory.   
 Sapp discloses reporting the pattern behavior to a remote server (Col. 3 lines 61-64- the sensor data (pattern behavior) is send to one or more server for storing and/or processing) and determine a likelihood of the behavior pattern; (Col. 9 lines 15-20- thus 90% confidence show an indicator or index of the likelihood of the behavior pattern) 
 (Col. 9 lines 52-55 discloses a confidence value (semantic index) used to determine behavior pattern when the confidence value meets or exceeds a threshold confidence value) 
determine whether the behavior pattern is detect upon determining that the likelihood exceeds a specified threshold stored in the memory (Col. 7 lines 48-55- thus the confidence value indicating the likelihood where the confidence value meets or exceeds the threshold confidence value, (Col. 13, lines 40-50 -thus the sensor data database 340 store data indicative of a behavior of an entity)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of sending information (behavior pattern) to a remote server when a confidence value exceeds a threshold confidence value. The motivation is that it makes the information (behavior pattern) reliable.  
Goldman in view of Sapp does not disclose that the semantic index is calculated based on the word sequence spoken by the individual;
Mariappan discloses an aggregated score (semantic index) determined or calculated from feature of user’s conversation (word sequence) (Col. 17 lines 25-60 “aggregated the score for each of the one or more feature of the first conversation…”) where an action is taking if the aggregated score exceeds a threshold value. (Col. 17 lines 45-50 “whether the aggregated score is greater than the threshold value”)


Claim 12: Goldman in view Sapp and further in view of Mariappan discloses a method further comprising providing the audio input as input to a machine learning program and receiving the behavior pattern as output from the machine learning program. (Goldman: Section 0050: lines 1-3: “Data from the behavior pattern analyzer 212 are used by an adaptive guidance engine 220 to adaptively modify navigation guidance provided to the driver 104”- hence the adaptive guidance engine learns the behavior pattern of the driver and make modifications) 

Claim 13: Goldman in view Sapp and further in view of Mariappan discloses that the method further comprising providing at least one of a location an identifier of an individual, or a time of day in the input to the machine learning program. (Goldman: Section 0040, lines 1-5 location base services (LBS) information of the driver is detected-Section 0040)

Claim 14: Goldman in view Sapp and further in view of Mariappan discloses that the method further comprising receiving an update to the machine learning program from the remote server. (Goldman: Section 0050: lines 1-3: “Data from the behavior pattern analyzer 212 are used by an adaptive guidance engine 220 to adaptively modify navigation guidance provided to the driver 104”- hence the adaptive guidance engine learns the behavior pattern of the driver and make modifications) 

Claim 15: Goldman in view Sapp and further in view of Mariappan discloses that the method further comprising determining the behavior pattern from a volume, a pitch, a tone in the word sequence, or a location at which the audio input was received. (Goldman: Section 0027, lines 11-12- thus the location detected by the camera where the driver’s speech is detected is used to determine driving pattern behavior of the driver-please see section 0032 drivers behavior is recorded/determined/identified).

Claim 16: Goldman in view Sapp and further in view of Mariappan discloses that the method further comprising identifying the behavior pattern  based on identifying an individual from the word sequence. (Goldman: Section 0034, lines 7-11-the comment of the driver is captured by the navigation system which is used to determine the behavior pattern of the driver- please see section 0032 drivers behavior is recorded/determined/identified-Section 0044, lines 2-4- thus the individual is identified words of the person and therefore the word sequence of the person)

Claim 17: Goldman in view Sapp and further in view of Mariappan discloses the method further comprising identifying the behavior pattern based on identifying two individuals from the word sequence. (Goldman: Section 0036, lines 3-6- thus “some comments could be directed to a passenger in the vehicle”- this means the system can detect comments made by the driver and the passenger as well). 
	Claims 18: Goldman in view Sapp and further in view of Mariappan discloses the instructions further including instructions to report the behavior pattern  via a communication network to the remote server. (Sapp: Col. 3 lines 61-64- the sensor data (pattern behavior) is send to one or more server for storing and/or processing)

Claim 19: Goldman in view Sapp and further in view of Mariappan discloses the method further comprising storing an individual profile and identify an individual based on the received audio input and the stored profile, (Goldman: Section 0019: the objective of the navigation is to guide the driver through adaptive guidance but also to conform to a driver’s guidance preferences through the monitoring of drivers behavior where the drivers guidance preferences reads on the individual profile-See Section 0040 where user personal preferences) wherein the profile includes at least one of an identifier, vocabulary characteristic, syntax characteristic, voice attributes, and audio data including an individual’s voice. (Goldman: Section 0040, lines 6-8- thus “a driver who is known”- which means the driver is identified)
Claim 20: Goldman in view Sapp and further in view of Mariappan discloses the method further comprising determining the behavior pattern based at least in part on the individual profile. (Goldman: Section 0044, lines 1-5- based on the setting of the user preferences the user is identified to detect the behavior pattern of the user)

Cited Art

Bostick (20180286429) discloses a manager system that tracks behavior patterns of a user during input of a speech or text based message for each message determined to be untruthful (e.g yielding a truthfulness value below a threshold)
Beaumont (20150088515) discloses a method that receives an audio data from one or more microphones and identify human speech in the audio data. The method performs one or more actions based on audio input of the primary speaker.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        1/19/2022